IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                               AT KNOXVILLE

MELINDA Y. WHITE,                                         )    Docket No.: 2015-03-0364
         Employee,                                        )
                                                          )
v.                                                        )    State File No.: 51810-2015
                                                          )
CARIS HEALTHCARE,                                         )    Judge Lisa A. Knott
         Employer,                                        )
                                                          )
And                                                       )
                                                          )
UNITED HEARTLAND,                                         )
         Insurance Carrier.                               )


        EXPEDITED HEARING ORDER GRANTING MEDICAL BENEFITS


       This matter came before the undersigned workers' compensation judge on the
Request for Expedited Hearing filed by the Employee, Melinda White, pursuant to
Tennessee Code Annotated section 50-6-239 (2014). The present focus of this case is
whether Ms. White sustained a mental injury as a result of her July 2, 2015 work-related
automobile accident. The central legal issue is whether Ms. White is entitled to a panel
of psychologists for an evaluation of her alleged July 2, 2015 mental injury. For the
reasons set forth below, the Court finds that Ms. White is entitled to a panel of
psychologists. 1

                                              History of Claim

      Ms. White is a thirty-nine-year-old resident of Knox County, Tennessee. Caris
Healthcare employed Ms. White as a home hospice care certified nursing assistant.

         Ms. White was involved in a motor vehicle accident on July 2, 2015, when her car

1
 A complete listing of the technical record and exhibits admitted at the Expedited Hearing is attached to this Order
as an appendix.
    hydroplaned and collided with a tractor-trailer. Caris provided a panel of physicians, and
    there is a dispute as to whether Ms. White individually selected Dr. John McElligott or if
    Caris directed her to select him. However, Ms. White signed the panel that contained the
    selection. (Ex. 6.) Dr. McElligott evaluated Ms. White on the date of injury, and his note
    contained the following:

            Psychological Exam: Hysterical, crymg upon arrival and unable to
            remember the details of the accident.

            Diagnosis:
            Impression-Cervical Spine: Cervical Soft Tissue Injury
            Impression-Thoracic pine: Soft Tissue Injury
            Impression-Lumbar Spine: Idiopathic Low Back Pain. Soft Tissue Injurl
            Impression-Hysterical reaction to traumatic event.

           Treatment Plan: Off Work-Referred to ERDP [Emergency Room
           Department]

(Ex. 3.)

      Ms. White sought treatment at The University of Tennessee Medical Center
Emergency Department (UT), where she was diagnosed with "Anxiety; Contusion; [and]
Muscle spasm." (Ex. 2.) Ms. White returned to Dr. McElligott's office on July 9, 2015,
and Physician Assistant Ronald Flowers examined her. PA Flowers noted the following:

           The patient states her anxiety level has gone through the roof and she has
           been having some panic attacks when in the car. Feels terrified about being
           on the interstate and having issues with being in the car and states she feels
           like she "freaks out." Patient feels she needs counseling or something to
           help her to be able to not be so traumatized by being in a vehicle. Her job
           requires her to drive to client's [sic] homes. Admits she has been having
           nightmares since the accident that wake her up. Patient cried during
           interview with tech.

           Treatment Plan: May perform normal work activity/full duty. From a
           physical standpoint, the patient has been released to return to work. The
           patient was started on Ativan by the ER physician for the emotional trauma
           which the patient states has not addressed her current state. This patient
           may need further evaluation from this standpoint, but [that] is something
           that we cannot offer her in this setting.


2
    The lCD codes were omitted from the quote.
    (Ex. 3.)

           On August 12, 2015, Adjuster Rhonda Thornton sent a letter to Dr. McElligott that
    included the following questions:

       •   "Did Melinda White report to you a medical history including pre-existing anxiety
           and/or depression?" Dr. McElligott marked "No" and wrote "See first note by
           me."

       •   "Did Melinda White sustain a psychological or psychiatric injury as a result of her
           motor vehicle accident on July 2, 2015?" Dr. McElligott marked "No" and wrote,
           "Call me if needed."

/d.

       Ms. White filed a Petition for Benefit Determination seeking medical and
temporary disability benefits. (T.R. 1.) The parties did not resolve the disputed issues
through mediation, and the Mediating Specialist filed a Dispute Certification Notice.
(T.R. 2.) Ms. White filed a Request for Expedited Hearing (T.R. 3), and this Court heard
the matter on October 14, 2015. At the Expedited Hearing, Ms. White asserted that she
sustained a mental injury as a result of the work accident and would like to get
counseling. Caris countered that Ms. Webb reached maximum medical improvement a
week after the accident, and the authorized treating panel physician opined there was no
mental injury.

                              Findings of Fact and Conclusions of Law

       The Workers' Compensation Law shall not be remedially or liberally construed in
favor of either party but shall be construed fairly, impartially and in accordance with
basic principles of statutory construction favoring neither the employee nor
employer. Tenn. Code Ann. § 50-6-116 (2014). The employee in a workers'
compensation claim has the burden of proof on all essential elements of a claim. Tindall
v. Waring Park Ass 'n, 725 S.W.2d 935, 937 (Tenn. 1987); 3 Scott v. Integrity Staffing
Solutions, No. 2015-01-0055, 2015 TN Wrk. Comp. App. Bd. LEXIS 24, at *6 (Tenn.
Workers' Comp. App. Bd. Aug. 18, 2015). An employee need not prove every element
of his or her claim by a preponderance of the evidence in order to obtain relief at an
expedited hearing. McCord v. Advantage Human Resourcing, No. 2014-06-0063, 2015

3
  The Tennessee Workers' Compensation Appeals Board allows reliance on precedent from the Tennessee
Supreme Court "unless it is evident that the Supreme Court's decision or rationale relied on a remedial
interpretation of pre-July 1, 2014 statutes, that it relied on specific statutory language no longer contained in the
Workers' Compensation Law, and/or that it relied on an analysis that has since been addressed by the general
assembly through statutory amendments." McCord v. Advantage Human Resourcing, No. 2014-06-0063, 2015 TN
Wrk. Comp. App. Bd. LEXIS 6, at *13 n.4 (Tenn. Workers' Comp. App. Bd. Mar. 27, 2015).
TN Wrk. Comp. App. Bd. LEXIS 6, at *7-8, 9 (Tenn. Workers' Comp. App. Bd. Mar. 27,
20 15). At an expedited hearing, an employee has the burden to come forward with
sufficient evidence from which the trial court can determine that the employee is likely to
prevail at a hearing on the merits. ld.

         For injuries on or after July 1, 2014, an employee must show that she suffered an
accidental injury caused by an incident, or specific set of incidents, arising primarily out
of and in the course and scope of employment, and identifiable by time and place of
occurrence. Tenn. Code Ann. § 50-6-1 02( 13 )(A) (20 14 ). "Arising primarily out of and
in the course and scope of employment" requires a showing, to a reasonable degree of
medical certainty, that the injury causing disablement or the need for medical treatment
contributed more than 50% considering all causes. Tenn. Code Ann. § 50-6-102(13)(C)
(20 14 ). "Shown to a reasonable degree of medical certainty" means that, in the opinion
of the treating physician, it is more likely than not considering all causes. Tenn. Code
Ann. § 50-6-102(13)(D) (2014).

        Ms. White testified that the accident "scared the life" out of her and she thought
she "was going to die." She stated she was in shock following the accident. She was out
of work from July 2 until August 16, 2015. She said she is afraid to drive on the
interstate and is afraid of "18-wheelers." She candidly acknowledged she has improved
somewhat but still feels she would benefit from additional counseling. With regard to a
pre-existing history of depression and anxiety, Ms. White said she experienced some
post-partum depression approximately eleven years ago and experienced some anxiety
after the passing of some family members. However, she stated she had not been on any
medication for anxiety for the year prior to the accident. The Court finds Ms. White to be
honest and credible.

       Tennessee law has long held that medical testimony is not to be "read and
evaluated in a vacuum." Thomas v. Aetna Life & Cas. Co., 812 S.W.2d 278, 283 (Tenn.
1991 ). Instead, the medical proof "must be considered in conjunction with the lay
testimony of the employee as to how the injury occurred and the employee's subsequent
condition." ld. At the first visit with Dr. McElligott on the date of injury, he noted Ms.
White was hysterically crying on arrival and, in addition to his physical impressions, he
noted an impression of, "[h]ysterical reaction to [a] traumatic event." At UT, Ms. White
was diagnosed with anxiety, contusions, and muscle spasms. On July 9, 2015, PA
Flowers noted that Ms. White may need further evaluation with regard to her "emotional
trauma."

        While Dr. McElligott responded to the adjuster's letter that Ms. White did not
sustain a psychological injury as a result of the automobile accident, the basis for his
opinion is unclear and seems contradictory to the medical records in this case. There is
no reference in Dr. McElligott's answer to the adjuster's questions as to his consideration
of anything other than the adjuster's question itself. In fact, when Dr. McElligott saw
Ms. White on the date of injury, he noted, "Past Medical History: Depression and
Anxiety." However, he responded, "No" when the adjuster asked if Ms. White reported
to him a medical history of pre-existing anxiety and/or depression. Dr. McElligott's
answer to this question is contradictory to the information contained in his own medical
note, which raises a question as to the validity of his responses.

        Therefore, at this interlocutory stage, Ms. White has presented sufficient evidence
of a mental injury arising primarily out of the automobile accident that occurred in the
course and scope of her employment to entitle her to a panel of psychologists. However,
there is insufficient information before the Court to make a determination with regard to
temporary total disability benefits at this time.

       In making its findings, this Court is aware of Tennessee Code Annotated section
50-6-1 02(E) that states that the opinion of "the treating physician, selected by the
employee from the employer's designated panel of physicians ... shall be presumed
correct on the issue of causation but this presumption shall be rebuttable by a
preponderance of the evidence." The combination of Ms. White's testimony, the
information contained in the medical records referenced herein, and the previously stated
flaws in Dr. McElligott's responses, provide a sufficient rebuttal of Dr. McElligott's
opinion at this interlocutory stage.

IT IS, THEREFORE, ORDERED as follows:

   1. Medical care for Ms. White's injuries shall be paid and Caris Healthcare or its
      workers' compensation carrier shall provide Ms. White with medical treatment for
      these injuries as required by Tennessee Code Annotated section 50-6-204 (2014),
      to be initiated by Caris Health care or its workers' compensation carrier providing
      Ms. White with a panel of psychologists.

   2. There is insufficient information before the Court to make a determination with
      regard to temporary total disability benefits at this time.

   3. This matter is set for an Initial (Scheduling) Hearing on January 19, 2016 at 9 a.m.
      Eastern.

   4. Unless interlocutory appeal of the Expedited Hearing Order is filed, compliance
      with this Order must occur no later than seven business days from the date of entry
      of this Order as required by Tennessee Code Annotated section 50-6-239(d)(3)
      (2014). The Insurer or Self-Insured Employer must submit confirmation of
      compliance      with    this     Order    to    the   Bureau     by     email    to
      WCCompliance.Program@tn.gov no later than the seventh business day after
      entry of this Order. Failure to submit the necessary confirmation within the period
      of compliance may result in a penalty assessment for non-compliance.
    5. For questions regarding compliance, please contact the Workers' Compensation
       Compliance Unit via email WCCompliance.Program@tn. g v or by calling (615)
       253-1471 or (615) 532-1309.


       ENTERED this the 6th day of November, 2015.



                                 Judge Lisa A. Knott
                                 Court of Workers' Compensation Claims




Injti al (Sch duling) Hearing:

      An Initial (Scheduling) Hearing has been set with Judge Lisa A. Knott, Court of
Workers' Compensation Claims. You must call 865-594-0109 or toll-free at 855-
383-0003 to participate in the Initial Hearing.

       Please Note: You must call in on the scheduled date/time to
participate. Failure to call in may result in a determination of the issues without
your further participation.


Ri ght to Appeal:

       Tennessee Law allows any party who disagrees with this Expedited Hearing Order
to appeal the decision to the Workers ' Compensation Appeals Board. To file a Notice of
Appeal, you must:

   1. Complete the enclosed form entitled: "Expedited Hearing Notice of Appeal."

   2. File the completed form with the Court Clerk within seven business days of the
      date the Workers' Compensation Judge entered the Expedited Hearing Order.

   3. Serve a copy of the Expedited Hearing Notice of Appeal upon the opposing party.
4. The appealing party is responsible for payment of a filing fee in the amount of
   $75.00. Within ten calendar days after the filing of a notice of appeal, payment
   must be received by check, money order, or credit card payment. Payments can be
   made in person at any Bureau office or by United States mail, hand-delivery, or
   other delivery service. In the alternative, the appealing party may file an Affidavit
   of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
   fee. The Affidavit of Indigency may be filed contemporaneously with the Notice
   of Appeal or must be filed within ten calendar days thereafter. The Appeals Board
   will consider the Affidavit of Indigency and issue an Order granting or denying
   the request for a waiver of the filing fee as soon thereafter as is
   practicable. Failure to timely pay the filing fee or file the Affidavit of
   Indigency in accordance with this section shall result in dismissal of the
   appeal.

5. The parties, having the responsibility of ensuring a complete record on appeal,
   may request, from the Court Clerk, the audio recording of the hearing for the
   purpose of having a transcript prepared by a licensed court reporter and filing it
   with the Court Clerk within ten calendar days of the filing of the Expedited
   Hearing Notice of Appeal. Alternatively, the parties may file a joint statement of
   the evidence within ten calendar days of the filing of the Expedited Hearing
   Notice of Appeal. The statement of the evidence must convey a complete and
   accurate account of what transpired in the Court of Workers' Compensation
   Claims and must be approved by the workers' compensation judge before the
   record is submitted to the Clerk of the Appeals Board.

6. If the appellant elects to file a position statement in support of the interlocutory
   appeal, the appellant shall file such position statement with the Court Clerk within
   three business days of the expiration of the time to file a transcript or statement of
   the evidence, specifying the issues presented for review and including any
   argument in support thereof. A party opposing the appeal shall file a response, if
   any, with the Court Clerk within three business days of the filing of the appellant's
   position statement. All position statements pertaining to an appeal of an
   interlocutory order should include: (1) a statement summarizing the facts of the
   case from the evidence admitted during the expedited hearing; (2) a statement
   summarizing the disposition of the case as a result of the expedited hearing; (3) a
   statement of the issue(s) presented for review; and (4) an argument, citing
   appropriate statutes, case law, or other authority.
                                               APPENDIX

    Exhibits:

          •     EXHIBIT 1: Affidavit of Melinda White;
          •     EXHIBIT 2: Medical Records ofUniversity of Tennessee Medical Center;
          •     EXHIBIT 3: Medical Records of dr. John McElligott, Occupational Health;
          •     EXHIBIT 4: Notice of Controversy, Form C27;
          •     EXHIBIT 5: Tennessee Electronic Traffic Crash report;
          •     EXHIBIT 6: Panel of Physicians, Form C-42;
          •     EXHIBIT 7: FMLA Questionnaire;
          •     EXHIBIT 8: Wage Statement, Form C41;
          •     EXHIBIT 9: First Report of Work Injury, Form C20

Technical record: 4
   1. Petition for Benefit Determination
   2. Dispute Certification Notice
   3. Request for Expedited Hearing
   4. Notice of Filing of Medical Bills and Medical Records




4
  The Court did not consider attachments to Technical Record filings unless admitted into evidence during the
Expedited Hearing. The Court considered factual statements in these filings or any attachments to them as
allegations unless established by the evidence.
                            CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the Expedited Hearing Order was
sent to the following recipients by the following methods of service on this the 6th day of
November, 2015.

 Name                      Certified    Via     Via     Service sent to:
                            Mail        Fax    Email
 Melinda Y. White,            X                 X      2639 Saint James Street
 Employee                                              Knoxville, TN 3 7920
                                                       M elindabranner6 0J.!lmail.com
Cole B. Stinson, Esq.                            X     Cole.stins on@accidentfund. com
Employer's Counsel




                                         Penny Shrum, Clerk of Court
                                         Court of Workers' Compensation Claims
                                         WC.CourtClerk@tn.gov